MEMORANDUM***
Collins Gomes, a native and citizen of Bangladesh and a Roman Catholic, petitions for review of the Board of Immigration Appeals streamlined affirmance of the Immigration Judge’s (“IJ”) denial of his application for political asylum and withholding of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review the IJ’s decision for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999), and we will uphold the decision unless the record compels a contrary conclusion, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
Contrary to Gomes’s contentions, the evidence does not compel the conclusion that he suffered past persecution on account of his religion and political opinion. See Pra*585sad v. INS, 47 F.3d 336, 339-40 (9th Cir. 1995) (upholding finding of no persecution although petitioner was hit, kicked and questioned). Moreover, Gomes’s alleged fear of potential conflict between the Muslims and Christians did not demonstrate a well-founded fear of future persecution. See Singh v. INS, 134 F.3d 962, 967 (9th Cir.1998) (generalized or random possibility of lawlessness and violence between diverse populations is insufficient to grant asylum).
Because Gomes does not satisfy the standard for asylum, he necessarily fails to satisfy the more stringent standard for withholding of deportation. See Mejia-Paiz v. INS, 111 F.3d 720, 725 (9th Cir. 1997).
PETITION FOR REVIEW DENIED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We will not consider the exhibits attached to petitioner’s brief because they were not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 964 (9th Cir. 1996) (en banc).